Citation Nr: 0008332	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-23 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1968 and from September 1981 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination denied entitlement to service connection 
for low back injury, deviated nasal septum, right eye 
disability, and cluster headaches.  Subsequently, the veteran 
submitted a notice of disagreement.  In April 1996, the RO 
issued a statement of the case indicating the veteran's 
appeal had not been timely filed.  

In November 1998, the Board determined that the veteran had 
filed a timely notice of disagreement to the February 1995 
rating decision.  

In a June 1999 rating decision, the RO granted service 
connection for a right eye disability and cluster headaches.  
The grant of service connection for a right eye disability 
and cluster headaches is considered a full grant of the 
benefit sought with regard to that issue.  Grantham v. Brown, 
114 F.3d 1156 (1997).  



FINDINGS OF FACT

1.  There is no competent evidence of current deviated nasal 
septum or its residuals.

2.  There is no competent evidence of a nexus between a 
current low back disability and service.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
deviated nasal septum is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a chronic disease, service connection also may 
be established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


Factual Background

Deviated septum

Service medical records show that on a quadrennial 
examination dated in March 1977, (inactive period) the left 
nasal passage was fifty-percent blocked due to the septum.  

In June 1983 while on active duty, the veteran reported that 
he experienced difficulty with breathing to the point that he 
could not breathe through his nose.  He reported that he had 
visited a nose specialist who had diagnosed a severely 
deformed nasal septum.  He immediately underwent a routine 
submucous resection.  The separation examination noted that a 
septoplasty had been performed in 1983.  Examination of the 
nose was normal.

The veteran was accorded a VA examination in September 1994. 
On examination, the nostrils were clear and no septal 
deviation was noted. The diagnosis was status post-deviated 
septum with continued allergic rhinitis.  X-rays of the 
sinuses revealed right maxillary sinusitis and questionable 
old nasal fracture.

A computed tomography taken in March 1996 of the 
maxillofacial was normal with no obvious abnormalities.  

VA outpatient treatment records dated in October 1997 shows 
that the veteran was seen with complaints of nasal 
obstruction -deviated septum, chronic sinusitis.  It was 
noted that the veteran had a successful septoplasty in 1983.  
On examination, there was some deformity anteriorly to the 
left but this was only cosmetic, as the veteran's intra-nasal 
septum was very straight.  Large obstructive turbinates were 
noted which decreased significantly with decongestion.  The 
diagnosis was nasal obstruction secondary to allergic 
rhinitis -structural alignment within normal limits with 
midline septum.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

Deviated septum was first shown medically on examination 
between periods of active service.  The veteran then 
underwent an ameliorative septoplasty in service.  Setting 
aside questions of whether the disability pre-existed 
service, or was aggravated therein, the evidence reveals that 
there is no current deviation of the nasal septum or 
residuals of the ameliorative surgery.

There is no objective medical evidence of a current 
disability, much less any additional impairment that can be 
associated with his ameliorative surgery during service in 
June 1983.  If anything, the in-service septoplasty resulted 
in a permanent improvement, in that the nasal septum was 
straightened without leaving any residual disability.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence residuals of 
inservice septoplasty at the time of the veteran's current 
claim or thereafter.  In the absence of competent evidence of 
current disability, the claim is not well grounded.

The benefit sought on appeal is accordingly denied.



Low back disability
Factual Background 

The veteran's service medical records show that in March 
1982, he sustained an injury to his back when he lifted a 
fully loaded duffel bag.  The diagnosis was pulled vertebra.  
In reports of medical history completed in September 1985, 
and November 1987, the veteran indicated that he was not 
experiencing recurrent back pain or pain in the lower 
extremities.  In a report of medical history completed in 
June 1991, it was reported that the veteran's back was not 
currently bothering him.  In a report of medical history 
completed for retirement in April 1994, the veteran reported 
that he did not experience back pain or disability in the 
lower extremities.  On examination for separation from 
service, there was no disability of the feet, lower 
extremities, spine or other musculoskeletal systems.

The veteran was accorded a VA examination in September 1994.  
At that time, he complained of lumbosacral back pain with 
occasional radiation to the buttocks, which he reported as 
having been present since his 1982 injury.  Examination of 
the musculoskeletal system was essentially within normal 
limits.  On neurological examination, cranial nerves II 
through XII were grossly intact.  Romberg was negative.  
Heel-to-toe walking was appropriate.  The diagnosis was 
lumbosacral back strain with bilateral radiculopathy to the 
buttocks and hips.  An X-ray of the lumbosacral spine was 
described as normal for the veteran's age.  

The veteran underwent a physical examination at the Heart 
Institute for Care in May 1995, when it was reported that the 
musculoskeletal and neurologic systems were within normal 
limits.

Other private and VA medical evidence dated since service 
does not contain any findings referable to a low back 
disability.

Analysis

The appellant has submitted evidence of a current disability.  
This evidence comes in the form of the diagnosis reported on 
the September 1994 VA examination.  The veteran's service 
medical records show that he sustained an injury to his back 
in March 1982.  Thus there is competent evidence of inservice 
disease or injury.  

The remaining question is whether there is competent evidence 
of a nexus between the injury in service and the post-service 
diagnosis made more than 12 years after the injury.  The 
veteran's statement on the 1994 examination can be viewed as 
an attempt to report a continuity of symptomatology.  
However, given that he consistently reported during service 
that he was having no back symptoms; his 1994 statement is 
inherently incredible.  See Samuels v. West, 11 Vet App 433 
(1998).  It might be argued that the examiner conducting the 
September 1994 examination supplied a nexus by diagnosing the 
same condition in 1982 and on the 1994 examination, and by 
describing both as being manifested by the same symptoms.  
However, inasmuch as all findings on the 1994 examination 
were within normal limits, and the examiner reported no 
factual predicate for his conclusions, it is clear that the 
examiner was relying on an inaccurate history supplied by the 
veteran.

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

It should also be noted that the examiner did not explicitly 
link the September 1994 diagnosis with service or with the 
continuity of symptomatology reported by the veteran.  The 
Board must conclude that there is no competent evidence of a 
nexus between a current back disability and a disease or 
injury in service.  Accordingly, the claim is not well 
grounded and must be denied.



ORDER

Service connection for deviated nasal septum is denied.  

Service connection for a low back disability is denied.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



